Exhibit 10.5

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated as of
September 22, 2014, is effective as of September 17, 2014 (the “Effective
Date”), and is made between Bruce F. Nardella (“Officer”), and Civitas
Solutions, Inc., a Delaware corporation (“Employer”).

WHEREAS, Officer has been employed by the Employer in the role of President and
Chief Executive Officer;

WHEREAS, Officer and Employer are parties to that certain Employment Agreement
dated as of December 16, 2013 (the “Prior Agreement”); and

WHEREAS, the parties hereto have agreed to enter into this Agreement, which
shall amend and restate the Prior Agreement in its entirety, and shall supersede
the Noncompetition Agreement as set forth in Section 19 hereof, and which shall
govern the rights and obligations of the parties, in each case as of the
Effective Date.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained in this Agreement, the parties agree as follows:

1. Employment. Employer agrees to continue to employ Officer, and Officer agrees
to continue such employment, in accordance with the terms of this Agreement, for
an initial term of three years commencing on the Effective Date and, unless
terminated earlier in accordance with the terms of this Agreement, ending on
January 1, 2017. After the initial term has expired, this Agreement will renew
automatically on the anniversary date of each year for a one year term. If
either party desires not to renew the Agreement, they must provide the other
party with written notice of their intent not to renew the Agreement at least
sixty (60) days prior to the next anniversary date.

2. Position and Duties of Officer. Officer will continue to serve as President
and Chief Executive Officer of Employer reporting to Employer’s Board of
Directors (the “Board”). Officer agrees to serve in such position, or in such
other positions of a similar status or level as the Board determines from time
to time, and to perform the commensurate duties that the Board may assign from
time to time to Officer until the expiration of the term or such time as
Officer’s employment with Employer is terminated pursuant to this Agreement.

3. Time Devoted and Location of Officer.

(a) Subject to Section 3(c), Officer will devote his full business time and
energy to the business affairs and interests of Employer, and will use his
reasonable best efforts and abilities to promote Employer’s interests. Officer
agrees that he will diligently endeavor to perform services contemplated by this
Agreement in a manner consistent with his position and in accordance with the
policies established by the Employer and provided to Officer from time to time.

(b) Officer’s primary business office and normal place of work will be located
in Boston, Massachusetts or such other location deemed appropriate.



--------------------------------------------------------------------------------

(c) Officer may serve as an officer, director, agent or employee of any direct
or indirect subsidiary or other affiliate of Employer, but may not serve as an
officer, director, agent or employee of any other business enterprise without
the written approval of the Board; provided, that Officer may serve in any
capacity with any civic, educational or charitable organization, or any
governmental entity or trade association, without seeking or obtaining such
written approval of the Board, if such activities and services do not materially
interfere or conflict with the performance of Officer’s duties under this
Agreement.

4. Compensation.

(a) Base Salary. Employer will pay Officer a base salary in the amount of
$575,000 per year (the “Base Salary”), which amount will be paid in accordance
with Employer’s normal payroll schedule less appropriate withholdings for
federal and state taxes and other deductions authorized by Officer. Such salary
will be subject to review and adjustment by Employer from time to time.

(b) Bonuses. Employer shall establish a bonus plan for each fiscal year (the
“Plan”) pursuant to which Officer will be eligible to receive an annual bonus
(the “Bonus”). The Board or the Compensation Committee of the Board will
administer the Plan and establish performance objectives for each year in
consultation with Officer, subject to the terms of the Plan, but with a bonus
target of 100% of Officer’s Base Salary. The Bonus shall be paid to the Officer
in a single lump sum no later than March 15th of the calendar year following the
calendar year in which the applicable fiscal year ended.

(c) Benefits. Officer will be eligible to participate in all benefit plans to
the same extent as they are made available to other senior officers of Employer.
Officer will receive separate information detailing the terms of the benefit
plans and the terms of such plans will control. Officer also will be eligible to
participate in any annual incentive plan applicable to Officer by its terms.

5. Expenses. During the term of this Agreement, Employer will reimburse Officer
promptly for all reasonable travel, entertainment, parking, business meetings
and similar expenditures in pursuance and furtherance of Employer’s business
upon receipt of reasonably supporting documentation as required by Employer’s
policies applicable to its officers and employees generally. For all purposes of
this Agreement, (including without limitation under this Section 5), any expense
reimbursements made (or any in-kind benefits provided) to Officer in any one
calendar year shall not affect the amount that may be reimbursed in any other
calendar year and a reimbursement or in-kind benefit (or right thereto) may not
be exchanged or liquidated for another benefit or payment. Any reimbursement
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the rules and regulations thereunder, shall be made no later than
the end of the calendar year following the calendar year in which Officer incurs
such expense.

6. Termination.

(a) Termination Due to Resignation Without Good Reason, Termination with Cause,
or Non-Renewal of Agreement by Officer. Except as otherwise set forth in this
Agreement, this Agreement, Officer’s employment, and Officer’s rights to receive
compensation and benefits from Employer, will terminate upon the occurrence of
any of the following events:

(i) the effective date of Officer’s resignation without Good Reason (as defined
in Section 6(c) below); or

 

2



--------------------------------------------------------------------------------

(ii) termination for “Cause” at the discretion of Employer under any of the
following circumstances: (A) the commission by the Officer of an act of fraud or
embezzlement, (B) the indictment or conviction of the Officer for (x) a felony
or (y) a crime involving moral turpitude or a plea by Officer of guilty or nolo
contendere involving such a crime (to the extent such crime results in an
adverse effect on the business or reputation of Employer), (C) the willful
misconduct by the Officer in the performance of Officer’s duties, including any
willful misrepresentation or willful concealment by Officer on any report
submitted to Employer (or any of its securityholders or subsidiaries) that is
other than de minimis, (D) the violation by Officer of a written Employer policy
regarding substance abuse, sexual harassment, discrimination or any other
material written policy of Employer regarding employment, (E) the willful
failure of the Officer to render services to Employer or any of its subsidiaries
in accordance with Officer’s employment which failure amounts to a material
neglect of the Officer’s duties to Employer or any of its subsidiaries, (F) the
failure of the Officer to comply with reasonable directives of the Board
consistent with the Officer’s duties or (G) the material breach by Officer of
any of the provisions of any agreement between Officer, on the one hand, and
Employer or a securityholder or an affiliate of Employer, on the other hand.
Notwithstanding the foregoing, with respect to clauses (C), (D), (E), (F) and
(G) above, Officer’s termination of employment with Employer shall not be deemed
to have been terminated for Cause unless and until (X) Officer has been provided
written notice of Employer’s intention to terminate his employment for Cause and
the specific facts relied on, (Y) Officer has been provided ten (10) business
days from the receipt of such notice to cure any such conduct or omission giving
rise to a termination for Cause, and (Z) Officer does not cure any such conduct
or omission within such ten-day period; or

(iii) the expiration of the term of the Agreement, if Officer notifies Employer
of his non-renewal of the term of the Agreement (or an extension thereof)
pursuant to the procedures set forth in Section 1 hereof.

Officer may resign his employment without Good Reason at any time by giving
thirty (30) days written notice of resignation to Employer.

If Officer is terminated pursuant to this Section 6(a), in addition to any
earned but unpaid amounts to which Officer is entitled under any of Employer’s
benefit plans, the payment of which shall be governed by the applicable plan
documents, Employer’s only remaining financial obligation to Officer under this
Agreement will be to pay any earned but unpaid base salary, any earned but
unpaid bonus for any completed full year prior to the year of such termination
and accrued but unpaid vacation and reimbursable travel and entertainment
expenses through the date of Officer’s termination (collectively, “Accrued
Obligations”). Any Accrued Obligations

 

3



--------------------------------------------------------------------------------

attributable to earned but unpaid bonus shall be paid to the Officer in a single
lump sum no later than March 15th of the calendar year following the calendar
year in which the fiscal year in which the bonus was earned ended, and any other
Accrued Obligations under this Section 6(a) shall be paid to the Officer no
later than 74 days following his Separation from Service (as defined below) from
the Employer (or at such earlier time as applicable law requires).

(b) Termination Without Cause or Non-Renewal of Agreement by Employer. Employer
may terminate this Agreement without Cause (as defined in Section 6(a)(ii)
above) at any time by giving thirty (30) days prior written notice to Officer.
If Employer terminates this Agreement without Cause, Employer may direct Officer
to cease providing services immediately. In addition, Employer may notify
Officer of Employer’s non-renewal of the term of the Agreement (or an extension
thereof) pursuant to the procedures set forth in Section 1 hereof, in which case
the Agreement and Officer’s employment hereunder will cease as of the expiration
of the term of the Agreement. If Employer terminates this Agreement without
Cause, or notifies Officer of non-renewal pursuant to Section 1 hereof, subject
to Officer signing a separation agreement containing, among other provisions, a
general release of claims in favor of the Employer and related persons and
entities in a form and manner reasonably satisfactory to the Employer (the
“Separation Agreement and Release”) and the Separation Agreement and Release
becoming irrevocable, all within 60 days after the date of Officer’s Separation
from Service, Employer shall:

(i) With respect to the Accrued Obligations, pay any earned but unpaid bonus to
the Officer in a single lump sum no later than March 15th of the calendar year
following the calendar year in which the fiscal year in which the bonus was
earned ended, and pay all other Accrued Obligations to the Officer no later than
74 days following his Separation from Service from the Employer (or at such
earlier time as applicable law requires);

(ii) Continue to pay Officer the Base Salary in effect at the time of his
Separation from Service, in accordance with the Employer’s customary payroll
practices, for a period of two years;

(iii) Pay Officer an additional monthly amount equal to $2,000 in accordance
with the Employer’s customary payroll practices, for a period of two years;

(iv) On or before the last day of each of the two full calendar years following
the date of the Officer’s Separation from Service, pay Officer an amount equal
to Officer’s target annual bonus for the year in which such termination occurs;
and

(v) Pay Officer a pro rata bonus for the year in which such termination occurs
based on Employer’s actual performance as of the date of termination, such bonus
to be paid in a single lump sum no later than March 15th of the calendar year
following the calendar year in which the fiscal year in which the Officer’s
Separation from Service occurred ended, provided, however that no such pro rata
bonus will be paid if the Officer’s termination occurs in the first six months
of such fiscal year.

 

4



--------------------------------------------------------------------------------

The amounts payable under Subsections (ii), (iii), (iv) and (v) above shall be
paid out in accordance with the Company’s payroll practice commencing within 60
days after the Officer’s Separation from Service; provided, however, that if the
60-day period begins in one calendar year and ends in a second calendar year,
such payments shall begin to be paid in the second calendar year by the last day
of such 60-day period; provided, further, that the initial payment shall include
a catch-up payment to cover amounts retroactive to the day immediately following
the Officer’s Separation from Service. Each payment pursuant to this Agreement
is intended to constitute a separate payment for purposes of Treas. Reg. §
1.409A-2(b)(2).

In the event such termination without Cause occurs prior to the consummation of
a Sale of the Company (as such term is defined in the Amended and Restated
Securityholders Agreement of NMH Investment, LLC, dated as of September 16,
2014), and, within six months following such termination, a Sale of the Company
occurs, then, subject to the Separation Agreement and Release becoming effective
within 60 days of Officer’s Separation from Service, notwithstanding anything to
the contrary in Section 2.5 of the Officer’s Management Unit Subscription
Agreement (the “MUSA”) pursuant to which Officer’s Class H Units (the “H Units”)
were granted under that certain Seventh Amended and Restated Limited Liability
Company Agreement of NMH Investment, LLC, dated as of September 16, 2014,
Officer’s H Units that remain outstanding and unvested immediately prior to the
date of such termination shall not expire immediately upon such termination and
shall instead remain outstanding until the six-month anniversary of such
termination, such that, in the event that a Sale of the Company occurs prior to
such six-month anniversary, all such outstanding H Units shall be deemed fully
vested for purposes of Section 2.5 of the MUSA pursuant to which the Officer’s H
Units were granted. In the event that a Sale of the Company does not occur prior
to the end of such six-month anniversary, the Officer’s unvested H Units shall
immediately expire.

In the event such termination without Cause occurs prior to the consummation of
a Sale of the Company (as such term is defined in the Amended and Restated
Securityholders Agreement of NMH Investment, LLC, dated as of September 16,
2014), and, within six months following such termination, a Sale of the Company
occurs, then, subject to the Separation Agreement and Release becoming effective
within 60 days of Officer’s Separation from Service, notwithstanding anything to
the contrary in Section 2.5 of the Officer’s MUSA pursuant to which Officer’s
Class F Units (the “F Units”) were granted under that certain Seventh Amended
and Restated Limited Liability Company Agreement of NMH Investment, LLC, dated
as of September 16, 2014, Officer’s F Units that remain outstanding and unvested
immediately prior to the date of such termination shall not expire immediately
upon such termination and shall instead remain outstanding until the six-month
anniversary of such termination, such that, in the event that a Sale of the
Company occurs prior to such six-month anniversary, all such outstanding F Units
shall be deemed fully vested for purposes of Section 2.5 of the MUSA pursuant to
which the Officer’s F Units were granted. In the event that a Sale of the
Company does not occur prior to the end of such six-month anniversary, the
Officer’s unvested F Units shall immediately expire.

In the event such termination without Cause occurs within six months prior to or
24 months after the consummation of a Change in Control (as such term is defined
in Employer’s 2014 Omnibus Incentive Plan, dated as of August 25, 2014 (the
“2014 plan”)), then, subject to the

 

5



--------------------------------------------------------------------------------

Separation Agreement and Release becoming effective within 60 days of Officer’s
Separation from Service, Officer’s then-outstanding Awards (as defined in the
2014 Plan) that would have vested in accordance with their terms solely based
upon continued employment, shall not expire upon such termination and shall
instead vest in full upon such termination or, if applicable, shall vest in full
upon a Change in Control that occurs within six months following such
termination. Upon the occurrence of a Change in Control in which such Awards are
not assumed by the applicable successor entity, Officer shall be entitled to
accelerated vesting of all such then-outstanding Awards whereby such Awards
shall, as applicable, be fully exercisable, any vesting conditions or
restrictions shall lapse, and such Awards shall be fully vested and
nonforfeitable.

No other benefits or compensation will be paid or provided to Officer if he is
terminated pursuant to this Section 6(b) unless otherwise provided for in the
terms of the applicable plan or agreement.

(c) Termination by Officer for Good Reason. Officer may terminate this
Agreement, and his employment with Employer, for “Good Reason” upon the
occurrence of any of the following: (i) a change by Employer in Officer’s title,
duties and responsibilities which is materially inconsistent with Officer’s
position in Employer, (ii) a material reduction in Officer’s annual base salary
or annual bonus opportunity, provided that any reduction of up to ten percent
(10%) of Officer’s salary or bonus opportunity that is part of a plan to reduce
compensation of comparably situated employees of Employer generally shall not be
considered a “material reduction in Officer’s annual base salary or annual bonus
opportunity” hereunder, (iii) a material breach by Employer of this Agreement,
or (iv) the relocation of the Officer’s principal place of work from its current
location to a location that is beyond a 50-mile radius of such current location.
Notwithstanding anything to the contrary in the foregoing, Officer shall only
have Good Reason to terminate employment if Officer gives notice, in writing, to
the Employer of the act or omission which is alleged to constitute Good Reason
within 90 days of the initial occurrence thereof, and Employer fails to remedy
such act or omission within thirty (30) days following Employer’s receipt of
written notice from Officer specifying such act or omission.

If Officer terminates this Agreement for Good Reason, subject to Officer signing
the Separation Agreement and Release, and the Separation Agreement and Release
becoming irrevocable, all within 60 days after the date of Officer’s Separation
from Service, Employer shall:

(i) With respect to the Accrued Obligations, pay any earned but unpaid bonus to
the Officer in a single lump sum no later than March 15th of the calendar year
following the calendar year in which the fiscal year in which the bonus was
earned ended, and pay all other Accrued Obligations to the Officer no later than
74 days following his Separation from Service from the Employer (or at such
earlier time as applicable law requires);

(ii) Continue to pay Officer the Base Salary in effect at the time of his
Separation from Service, in accordance with the Employer’s customary payroll
practices, for a period of two years;

(iii) Pay Officer an additional monthly amount equal to $2,000 in accordance
with the Employer’s customary payroll practices, for a period of two years;

 

6



--------------------------------------------------------------------------------

(iv) On or before the last day of each of the two full calendar years following
the date of the Officer’s Separation from Service, pay Officer an amount equal
to Officer’s target annual bonus for the year in which such termination occurs;
and

(v) Pay Officer a pro rata bonus for the year in which such termination occurs
based on Employer’s actual performance as of the date of termination, such bonus
to be paid in a single lump sum no later than March 15th of the calendar year
following the calendar year in which the fiscal year in which the Officer’s
Separation from Service occurred ended, provided, however that no such pro rata
bonus will be paid if the Officer’s termination occurs in the first six months
of such fiscal year.

The amounts payable under Subsections (ii), (iii), (iv) and (v) above shall be
paid out in accordance with the Company’s payroll practice commencing within 60
days after the Officer’s Separation from Service; provided, however, that if the
60-day period begins in one calendar year and ends in a second calendar year,
such payments shall begin to be paid in the second calendar year by the last day
of such 60-day period; provided, further, that the initial payment shall include
a catch-up payment to cover amounts retroactive to the day immediately following
the Officer’s Separation from Service. Each payment pursuant to this Agreement
is intended to constitute a separate payment for purposes of Treas. Reg. §
1.409A-2(b)(2).

In the event such termination for Good Reason occurs prior to the consummation
of a Sale of the Company (as such term is defined in the Amended and Restated
Securityholders Agreement of NMH Investment, LLC, dated as of September 16,
2014), and, within six months following such termination, a Sale of the Company
occurs, then, subject to the Separation Agreement and Release becoming effective
within 60 days of Officer’s Separation from Service, notwithstanding anything to
the contrary in Section 2.5 of the Officer’s MUSA pursuant to which Officer’s H
Units were granted under that certain Seventh Amended and Restated Limited
Liability Company Agreement of NMH Investment, LLC, dated as of September 16,
2014, Officer’s H Units that remain outstanding and unvested immediately prior
to the date of such termination shall not expire immediately upon such
termination and shall instead remain outstanding until the six-month anniversary
of such termination, such that, in the event that a Sale of the Company occurs
prior to such six-month anniversary, all such outstanding H Units shall be
deemed fully vested for purposes of Section 2.5 of the MUSA pursuant to which
the Officer’s H Units were granted. In the event that a Sale of the Company does
not occur prior to the end of such six-month anniversary, the Officer’s unvested
H Units shall immediately expire.

In the event such termination for Good Reason occurs prior to the consummation
of a Sale of the Company (as such term is defined in the Amended and Restated
Securityholders Agreement of NMH Investment, LLC, dated as of September 16,
2014), and, within six months following such termination, a Sale of the Company
occurs, then, subject to the Separation Agreement and Release becoming effective
within 60 days of Officer’s Separation from Service, notwithstanding anything to
the contrary in Section 2.5 of the Officer’s MUSA pursuant to which Officer’s F
Units were granted under that certain Seventh Amended and Restated Limited
Liability Company Agreement of NMH Investment, LLC, dated as of September 16,
2014,

 

7



--------------------------------------------------------------------------------

Officer’s F Units that remain outstanding and unvested immediately prior to the
date of such termination shall not expire immediately upon such termination and
shall instead remain outstanding until the six-month anniversary of such
termination, such that, in the event that a Sale of the Company occurs prior to
such six-month anniversary, all such outstanding F Units shall be deemed fully
vested for purposes of Section 2.5 of the MUSA pursuant to which the Officer’s F
Units were granted. In the event that a Sale of the Company does not occur prior
to the end of such six-month anniversary, the Officer’s unvested F Units shall
immediately expire.

In the event such termination for Good Reason occurs within six months prior to
or 24 months after the consummation of a Change in Control (as such term is
defined in Employer’s 2014 Omnibus Incentive Plan, dated as of August 25, 2014
(the “2014 plan”)), then, subject to the Separation Agreement and Release
becoming effective within 60 days of Officer’s Separation from Service,
Officer’s then-outstanding Awards (as defined in the 2014 Plan) that would have
vested in accordance with their terms solely based upon continued employment,
shall not expire upon such termination and shall instead vest in full upon such
termination or, if applicable, shall vest in full upon a Change in Control that
occurs within six months following such termination. Upon the occurrence of a
Change in Control in which such Awards are not assumed by the applicable
successor entity, Officer shall be entitled to accelerated vesting of all such
then-outstanding Awards whereby such Awards shall, as applicable, be fully
exercisable, any vesting conditions or restrictions shall lapse, and such Awards
shall be fully vested and nonforfeitable.

No other benefits or compensation will be paid or provided to Officer if he is
terminated pursuant to this Section 6(c) unless otherwise provided for in the
terms of the applicable plan or agreement.

(d) Automatic Termination. This Agreement will terminate automatically upon the
death or permanent disability of Officer. Officer will be deemed to be
“Disabled” or to suffer from a “Disability” within the meaning of this Agreement
if (i) the Officer is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, (ii) the Officer is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Employer, or (iii) the Officer is determined to be totally disabled by the
Social Security Administration. Subject to continuing coverage under applicable
benefit plans, and except as otherwise provided in this Agreement or as may be
required by law, if Officer is terminated pursuant to this Section 6(d),
Employer shall pay Officer (or his beneficiary, as the case may be) (x) the
Accrued Obligations and (y) a pro rata bonus for the year in which such
termination occurs based on Employer’s actual performance, such bonus to be paid
in a single lump sum no later than March 15th of the calendar year following the
calendar year in which the fiscal year in which his Separation from Service from
the Employer by reason of Disability or death occurred ended. With respect to
the Accrued Obligations, Employer shall pay any earned but unpaid bonus to the
Officer (or his beneficiary, as the case may be) in a single lump sum no later
than March 15th of the calendar year following the calendar year in which the
fiscal year in which the bonus was earned ended, and pay all other Accrued
Obligations to the Officer no later than 74 days following his Separation from
Service from the Employer by reason of death or Disability (or at such earlier
date as applicable law requires).

 

8



--------------------------------------------------------------------------------

In addition to the payments described above, in the event Officer is terminated
pursuant to this Section 6(d), Officer shall also be entitled to pro-rata
acceleration of all Awards subject solely to time-based vesting, with such
time-based Awards becoming vested and nonforfeitable as of such termination date
in proportion to the period of time that has elapsed between the grant date of
such award and the date of Officer’s termination over the time-based vesting
period contemplated by such Award.

In the event Officer is terminated pursuant to this Section 6(d) prior to the
consummation of a Sale of the Company (as such term is defined in the Amended
and Restated Securityholders Agreement of NMH Investment, LLC, dated as of
September 16, 2014), then notwithstanding anything to the contrary in
Section 2.5 of the Officer’s MUSA, the Officer’s H Units granted under that
certain Seventh Amended and Restated Limited Liability Company Agreement of NMH
Investment, LLC, dated as of September 16, 2014 that remain outstanding and
unvested immediately prior to the date of such termination shall not expire
immediately upon such termination and, instead, all such outstanding H Units
shall be deemed fully vested for purposes of Section 2.5 of the Officer’s MUSA
pursuant to which the Officer’s H Units were granted.

In the event Officer is terminated pursuant to this Section 6(d) prior to the
consummation of a Sale of the Company (as such term is defined in the Amended
and Restated Securityholders Agreement of NMH Investment, LLC, dated as of
September 16, 2014), then notwithstanding anything to the contrary in
Section 2.5 of the Officer’s MUSA, the Officer’s F Units granted under that
certain Seventh Amended and Restated Limited Liability Company Agreement of NMH
Investment, LLC, dated as of September 16, 2014 that remain outstanding and
unvested immediately prior to the date of such termination shall not expire
immediately upon such termination and, instead, all such outstanding F Units
shall be deemed fully vested for purposes of Section 2.5 of the Officer’s MUSA
pursuant to which the Officer’s F Units were granted.

(e) Effect of Termination. Except as otherwise provided for in this Agreement,
upon termination of this Agreement, all rights and obligations under this
Agreement will cease except for (i) the rights and obligations under Sections 4
and 5 to the extent Officer has not been compensated or reimbursed for services
performed prior to termination or has not been paid vacation and reimbursable
travel and entertainment expenses accrued through the termination date (the
amount of compensation to be prorated for the portion of the pay period prior to
termination); (ii) the rights and obligations under Sections 7, 8 and 9; and
(iii) all procedural and remedial provisions of this Agreement. A termination of
this Agreement will constitute a termination of Officer’s employment with
Employer.

(f) Separation from Service. Any termination of employment triggering payment of
benefits under this Section 6 must constitute a Separation from Service within
the meaning of Treas. Reg. § 1.409A-1(h) (a “Separation from Service”) before
distribution of such benefits can commence. For purposes of clarification, this
paragraph shall not cause any forfeiture of benefits on the part of the Officer,
but shall only act as a delay until such time as a Separation from Service
occurs.

 

9



--------------------------------------------------------------------------------

(g) Certain Delayed Payments. If any amount to be paid to Officer pursuant to
this Section 6 as a result of Officer’s termination of employment is “deferred
compensation” subject to Section 409A of the Code and the rules and regulations
thereunder and if the Officer is a “Specified Employee” (as defined under
Section 409A) as of the date of Officer’s termination of employment hereunder,
then, to the extent necessary to avoid the imposition of excise taxes or other
penalties under Section 409A of the Code, the payment of benefits, if any,
scheduled to be paid by the Employer to Officer hereunder during the first six
(6) month period following the date of a termination of employment hereunder
shall not be paid until the date which is the first business day following the
six-month anniversary of Officer’s termination of employment for any reason
other than death. Any deferred compensation payments delayed in accordance with
the terms of this paragraph shall be paid in a lump sum when paid.

7. Protection of Confidential Information/Non-Competition/Non-Solicitation.

(a) Officer will not at any time (whether during or after Officer’s employment
with Employer), other than in the ordinary course of performing services for
Employer, (x) retain or use for the benefit, purposes or account of Officer or
any other person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise whatsoever (“Person”); or
(y) disclose, divulge, reveal, communicate, share, transfer or provide access to
any Person outside Employer (other than its professional advisers who are bound
by confidentiality obligations), any non-public, proprietary or confidential
information obtained by Officer in connection with the commencement of Officer’s
employment with Employer or at any time thereafter during the course of
Officer’s employment with Employer — including without limitation trade secrets,
know-how, research and development, software, databases, inventions, processes,
formulae, technology, designs and other intellectual property, information
concerning finances, investments, profits, pricing, costs, products, services,
vendors, customers, clients, partners, investors, personnel, compensation,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals — concerning the past, current or future
business, activities and operations of Employer and/or any third party that has
disclosed or provided any of the same to Employer on a confidential basis
(provided that with respect to such third party Officer knows or reasonably
should have known that the third party provided it to Employer on a confidential
basis) (“Confidential Information”) without the prior written authorization of
the Board; provided, however, that in any event Officer shall be permitted to
disclose any Confidential Information reasonably necessary (i) to perform
Officer’s duties while employed with Employer or (ii) in connection with any
litigation or arbitration involving this or any other agreement entered into
between Officer and Employer before, on or after the date of this Agreement in
connection with any action or proceeding in respect thereof.

(b) “Confidential Information” shall not include any information that is
(A) generally known to the industry or the public other than as a result of
Officer’s breach of this covenant or any breach of other confidentiality
obligations by third parties to the extent the Officer knows or reasonably
should have known of such breach by such third parties; (B) made legitimately
available to Officer by a third party (unless Officer knows or reasonably should
have known that such third party has breached any confidentiality obligation);
or (C) required by law or by any court, arbitrator, mediator or administrative
or legislative body (including any committee thereof) with actual or apparent
jurisdiction to order Officer to disclose or make accessible any

 

10



--------------------------------------------------------------------------------

information; provided that, with respect to clause (C) Officer, except as
otherwise prohibited by law or regulation, shall give prompt written notice to
Employer of such requirement, disclose no more information than is so required,
and shall reasonably cooperate with any attempts by Employer, at its sole cost,
to obtain a protective order or similar treatment prior to making such
disclosure.

(c) Except as required by law or otherwise set forth in Section 7(b) above, or
unless or until publicly disclosed by Employer, Officer will not disclose to
anyone, other than Officer’s immediate family and legal, tax or financial
advisors, the material provisions of this Agreement; provided that Officer may
disclose the provisions of this Agreement (A) to any prospective future employer
provided they agree to maintain the confidentiality of such terms or (B) in
connection with any litigation or arbitration involving this Agreement.

(d) Upon termination of Officer’s employment with Employer for any reason.
Officer shall (A) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) if such property is owned or used by Employer;
(B) immediately destroy, delete, or return to Employer, at Employer’s option,
all originals and copies in any form or medium (including memoranda, books,
papers, plans, computer files, letters and other data) in Officer’s possession
or control (including any of the foregoing stored or located in Officer’s
office, home, laptop or other computer, whether or not Employer property) that
contain Confidential Information or otherwise relate to the business of
Employer, except that Officer may retain only those portions of any personal
notes, notebooks and diaries that do not contain Confidential Information; and
(C) notify and fully cooperate with Employer regarding the delivery or
destruction of any other Confidential Information of which Officer is or becomes
aware to the extent such information is in Officer’s possession or control.
Notwithstanding anything elsewhere to the contrary, Officer shall be entitled to
retain (and not destroy) information showing Officer’s compensation or relating
to reimbursement of expenses that Officer reasonably believes is necessary for
tax purposes and copies of plans, programs, policies and arrangements of, or
other agreements with, Employer addressing Officer’s compensation or employment
or termination thereof.

(e) During the term of Officer’s employment and during the two (2) years
immediately following (x) the date of any termination of Officer’s employment
with Employer by Employer with or without Cause and (y) if earlier than the date
referenced in clause (x) hereof, the date that notice is given by Officer to
Employer of Officer’s resignation from Employer for any reason (other than due
to Officer’s death) (such period, the “Restricted Period”), Officer will not,
directly or indirectly:

(A) engage in any business that competes, wholly or in part, as of the Relevant
Date (as defined below), in the provision or sale of home and community based
health and human services, including residential, day and vocational programs,
and periodic services to individuals with intellectual and/or developmental
disabilities, youth with emotional and/or medically complex challenges or at
risk youth, and individuals with acquired brain injuries, and catastrophic
injuries and illnesses, or any other business that the Employer is actively
conducting or is actively considering conducting, including adult day services
and youths with autism, at the time of Officer’s termination of employment (so
long as Officer knows or reasonably should have known about such plans(s)), in
each case anywhere in the United States (a “Competitive Business”);

 

11



--------------------------------------------------------------------------------

(B) enter the employ of, or render any services to, any Person (or any division
or controlled or controlling affiliate of any Person) who or which is a
Competitive Business as of the date Officer enters such employment or renders
such services; or

(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business which is a Competitive Business as of the date of such
acquisition or involvement, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or officer.

(f) Notwithstanding the provisions of Section 7(e)(A), (B) or (C) above, nothing
contained in Section 7(e) shall prohibit Officer from (A) investing, as a
passive investor, in any publicly held company provided that Officer’s
beneficial ownership of any class of such publicly held company’s securities
does not exceed one percent (1%) of the outstanding securities of such class,
(B) entering the employ of any academic institution or governmental or
regulatory instrumentality of any country or any domestic or foreign state,
county, city or political subdivision, or (C) providing services to a subsidiary
or affiliate of an entity that controls a separate subsidiary or affiliate that
is a Competitive Business, so long as the subsidiary or affiliate for which
Officer may be providing services is not itself a Competitive Business and
Officer is not, as an Officer of such subsidiary or affiliate, engaging in
activities that would otherwise cause such subsidiary or affiliate to be deemed
a Competitive Business.

(g) During the Restricted Period, Officer will not, whether on Officer’s own
behalf or on behalf of or in conjunction with any Person, directly or indirectly
solicit or assist in soliciting the business of any client of the Company, in
all such cases determined as of the Relevant Date (collectively, the “Clients”):

(A) with whom Officer had personal contact or dealings on behalf of Employer
during the one-year period immediately preceding Officer’s termination of
employment;

(B) with whom employees of Employer reporting to Officer have had personal
contact on behalf of Employer and about such contacts the Officer was aware
during the one-year period immediately preceding the Officer’s termination of
employment; or

(C) with whom Officer had direct or indirect responsibility during the one-year
period immediately preceding Officer’s termination of employment.

For purposes of this Section 7, the term “Relevant Date” shall mean, during the
term of Officer’s employment, any date falling during such time, and, for the
period of time during the Restricted Period that falls after the date of any
termination of Officer’s employment with Employer, the effective date of
termination of Officer’s employment with Employer.

(h) Non-Interference with Business Relationships. During the Restricted Period,
Officer will not interfere with, or attempt to interfere with, business
relationships

 

12



--------------------------------------------------------------------------------

(whether formed before, on or after the date of this Agreement) between
Employer, on the one hand, and any Client, customers, suppliers, partners, of
Employer, on the other hand, in any such case determined as of the Relevant
Date.

(i) During the term of Officer’s employment and during the Restricted Period,
Officer will not, whether on Officer’s own behalf or on behalf of or in
conjunction with any Person, directly or indirectly (other than in the ordinary
course of Officer’s employment with Employer on Employer’s behalf):

(A) solicit or encourage any employee of Employer to leave the employment of
Employer; or

(B) hire any such employee who was employed by Employer as of the date of
Officer’s termination of employment with Employer or who left the employment of
Employer coincident with, or within one year prior to or after, the termination
of Officer’s employment with Employer; or

(C) solicit or encourage to cease to work with Employer any Officer that Officer
knows, or reasonably should have known, is then under contract with Employer.

(j) Employer may, with the prior written consent of the chair of the
Compensation Committee of Employer, waive compliance with one or more of the
covenants of Officer set forth in this Section 7 for the purpose of facilitating
the negotiation of the acquisition of Employer by a third party. Such a waiver
must be made in writing and executed by Employer and the chair of the
Compensation Committee of Employer, and shall be effective only with respect to
the acts specifically described therein.

It is expressly understood and agreed that although Officer and Employer
consider the restrictions contained in this Section 7 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Officer, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable (provided that in no event
shall any such amendment broaden the time period or scope of any restriction
herein). Alternatively, if any court of competent jurisdiction finds that any
restriction contained in this Agreement is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein.

8. Intellectual Property.

(a) If Officer has created, invented, designed, developed, contributed to or
improved any inventions, intellectual property, discoveries, copyrightable
subject matters or other similar work of intellectual property (including
without limitation, research, reports, software, databases, systems or
applications, presentations, textual works, content, or audiovisual materials)
(“Works”), either alone or with third parties, prior to or during Officer’s
prior and current employment with Employer, that are in connection with such
employment (“Prior

 

13



--------------------------------------------------------------------------------

Works”), to the extent Officer has retained or does retain any right in such
Prior Work, Officer hereby grants Employer a perpetual, non-exclusive,
royalty-free, worldwide, assignable, sublicensable license under all rights and
intellectual property rights (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) therein to the extent of Officer’s rights in such Prior Work for all
purposes in connection with Employer’s current and future business.

(b) If Officer creates, invents, designs, develops, contributes to or improves
any Works, either alone or with third parties, at any time during Officer’s
employment by Employer and within the scope of such employment and/or with the
use of any Employer resources (“Company Works”), Officer shall promptly and
fully disclose same to Employer and hereby irrevocably assigns, transfers and
conveys, to the maximum extent permitted by applicable law, and at Employer’s
sole expense, all rights and intellectual property rights therein (including
rights under patent, industrial property, copyright, trademark, trade secret,
unfair competition and related laws) to Employer to the extent ownership of any
such rights does not vest originally in Employer.

(c) Officer agrees to keep and maintain adequate and current written records (in
the form of notes, sketches, drawings, and any other form or media requested by
Employer) of all Company Works. The records will be available to and remain the
sole property and intellectual property of Employer at all times.

(d) Officer shall take all requested actions and execute all requested documents
(including any licenses or assignments required by a government contract) at
Employer’s expense (but without further remuneration) to assist Employer in
validating, maintaining, protecting, enforcing, perfecting, recording, patenting
or registering any of Employer’s rights in the Prior Works and Company Works as
set forth in this Section 8. If Employer is unable for any other reason to
secure Officer’s signature on any document for this purpose, then Officer hereby
irrevocably designates and appoints Employer and its duly authorized officers
and agents as Officer’s agent and attorney in fact, to act for and in Officer’s
behalf and stead to execute any documents and to do all other lawfully permitted
acts in connection with the foregoing.

(e) Except as may otherwise be required under Section 4(a) above, Officer shall
not improperly use for the benefit of, bring to any premises of, divulge,
disclose, communicate, reveal, transfer or provide access to, or share with
Employer any confidential, proprietary or non-public information or intellectual
property relating to a former employer or other third party which Officer knows
or reasonably should have known is confidential, proprietary or non-public
information or intellectual property of such third party without the prior
written permission of such third party. Officer hereby indemnifies, holds
harmless and agrees to defend Employer and its officers, directors, partners,
Officers, agents and representatives from any breach of the foregoing covenant.
Officer shall comply with all relevant policies and guidelines of Employer,
including regarding the protection of confidential information and intellectual
property and potential conflicts of interest. Officer acknowledges that Employer
may amend any such policies and guidelines from time to time, and that Officer
remains at all times bound by their most current version.

 

14



--------------------------------------------------------------------------------

9. Property of Employer. Officer agrees that, upon the termination of Officer’s
employment with Employer, Officer will immediately surrender to Employer all
property, equipment, funds, lists, books, records and other materials of
Employer or its controlled subsidiaries or affiliates in the possession of or
provided to Officer, provided, however, Officer shall be entitled to retain
individualized bound volumes of transaction documents in which Officer provided
services.

10. Litigation and Regulatory Cooperation. Officer shall cooperate fully with
Employer in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of Employer which
relate to events or occurrences that transpired while the Officer was employed
by Employer. Employer shall reimburse Officer for any reasonable out-of-pocket
expenses incurred in connection with Officer’s obligations pursuant to this
section. In addition, if such cooperation is required after the Officer’s
termination, the Officer shall receive compensation at an hourly rate of not
less than the Officer’s Base Salary at the time of termination divided by 1,840.

11. Governing Law. This Agreement and all issues relating to the validity,
interpretation and performance will be governed by and interpreted under the
laws of the Commonwealth of Massachusetts.

12. Remedies. Officer acknowledges and agrees that in the course of Officer’s
employment with Employer, Officer will be provided with access to Confidential
Information, and will be provided with the opportunity to develop relationships
with clients, prospective clients, employees and other agents of Employer, and
Officer further acknowledges that such confidential information and
relationships are extremely valuable assets of Employer in which Employer has
invested and will continue to invest substantial time, effort and expense.
Accordingly, Officer acknowledges and agrees that Employer’s remedies at law for
a breach or threatened breach of any of the provisions of Section 7, 8 or 9
would be inadequate and, in recognition of this fact, Officer agrees that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, Employer, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required to be paid or provided by
Employer (other than any vested benefits under any retirement plan or as may
otherwise be required by applicable law to be provided) and seek equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available; provided, however, that if it is subsequently determined in a
final and binding arbitration or litigation that Officer did not breach any such
provision, Employer will promptly pay any payments or provide any benefits,
which Employer may have ceased to pay when originally due and payable, plus an
additional amount equal to interest (calculated based on the applicable federal
rate for the month in which such final determination is made) accrued on the
applicable payment or the amount of the benefit, as applicable, beginning from
the date such payment or benefit was originally due and payable through the day
preceding the date on which such payment or benefit is ultimately paid
hereunder.

13. Arbitration. Except for an action for injunctive relief as described in
Section 12, any disputes or controversies arising under this Agreement will be
settled by arbitration in Boston, Massachusetts in accordance with the rules of
the American Arbitration Association

 

15



--------------------------------------------------------------------------------

relating to the arbitration of employment disputes. The determination and
finding of such arbitrators will be final and binding on all parties and may be
enforced, if necessary, in any court of competent jurisdiction.

14. D&O Policy/Indemnification. Employer agrees to maintain a Directors and
Officers Liability Policy covering Officer to the fullest extent permitted by
Delaware law unless such policy increases in cost to an amount that is more than
three times the amount that Employer pays as of the date of this Agreement. That
certain Indemnification Agreement, dated as of September     , 2014, by and
between Officer and Employer remains in full force and effect.

15. Notices. Any notice or request required or permitted to be given to any
party will be given in writing and, excepting personal delivery, will be given
at the address set forth below or at such other address as such party may
designate by written notice to the other party to this Agreement:

If to Employer:

Civitas Solutions, Inc.

Vestar Capital Partners

245 Park Avenue, 41st Floor

New York, NY 10167

Attn: General Counsel

Telecopy: (212) 808-4922

Email: sdellarocca@VestarCapital.com

with a copy to:

Civitas Solutions, Inc.

313 Congress Street

Boston, MA 02210

Attn: Chief Legal Officer

Telecopy: (617) 790-4271

Email: linda.derenzo@thementornetwork.com

If to the Officer:

To the most recent address on file with Employer for the Officer.

Each notice given in accordance with this Section will be deemed to have been
given, if personally delivered, on the date personally delivered; if delivered
by facsimile transmission or electronic mail, when sent and confirmation of
receipt is received; or, if mailed, on the third day following the day on which
it is deposited in the United States mail, certified or registered mail, return
receipt requested, with postage prepaid, to the address last given in accordance
with this Section.

16. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and should not be construed or interpreted to
restrict or modify any of the terms or provisions of this Agreement.

 

16



--------------------------------------------------------------------------------

17. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Agreement, such provision will be fully severable and this Agreement and
each separate provision will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement,
and the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance from this Agreement. In addition, in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically,
as a part of this Agreement, a provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and legal, valid and
enforceable.

18. Binding Effect. This Agreement will be binding upon and shall inure to the
benefit of each party and each party’s respective successors, heirs and legal
representatives. This Agreement may not be assigned by Officer to any other
person or entity but may be assigned by Employer to any wholly-owned subsidiary
or affiliate of Employer or to any successor to or transferee of all, or any
part, of the stock or assets of Employer.

19. Entire Agreement. Except as set forth in the immediately following sentence,
this Agreement, embodies the entire agreement and understanding between the
parties with respect to the subject matter contained herein and supersedes all
prior agreements and understandings, whether written or oral, relating to their
subject matter, unless expressly provided otherwise within such agreements,
including but not limited to (a) that certain Amended and Restated Severance and
Noncompetition Agreement, dated December 31, 2008 and effective January 1, 2009
(the “Noncompetition Agreement”), and (b) the Prior Agreement. Notwithstanding
the foregoing, nothing in this Agreement shall release Officer from any
liability for any breach of Sections 3 or 4 of the Noncompetition Agreement or
any confidentiality, restrictive covenant or intellectual property provisions of
the Prior Agreement occurring prior to the Effective Date. No amendment or
modification of this Agreement will be valid unless made in writing and signed
by each of the parties and countersigned by Vestar Capital Partners V, L.P. No
representations, inducements or agreements have been made to induce either
Officer or Employer to enter into this Agreement which are not expressly set
forth within this Agreement. Officer and Employer acknowledge and agree that
Employer’s wholly-owned subsidiaries and affiliates are express third party
beneficiaries of this Agreement.

20. Interpretation. The Employer will interpret, construe, and administer the
Agreement in a manner that satisfies the requirements of the Code and other
applicable authority issued by the Internal Revenue Service and the U.S.
Department of the Treasury. In addition, the parties shall cooperate fully with
one another to ensure compliance with Section 409A of the Code, including,
without limitation, adopting amendments to arrangements subject to Section 409A.

21. No Guarantee of Tax Consequences. No person connected with this Agreement,
including but not limited to the Employer, or its officers, directors, agents or
employees, makes

 

17



--------------------------------------------------------------------------------

any representation, commitment or guarantee with respect to the Federal, state
or local income, estate and/or gift tax treatment of any benefit paid hereunder
including, without limitation, under Section 409A of the Code.

22. Counterparts. This Agreement may be executed (including by facsimile
transmission) in several counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

23. Consent of Vestar Capital Partners V, L.P. By execution of this Agreement,
Vestar Capital Partners V, L.P. hereby consents to and ratifies this Agreement,
as amended and restated.

24. Effective Date of Agreement. This Agreement shall become effective upon the
Effective Date, but only if as of such date Officer is, and since January 1,
2014 continuously has been, employed by Employer. Notwithstanding any
implication herein to the contrary, this Agreement shall automatically be null
and void and shall automatically be of no force and effect, and no party hereto
shall have any liability hereunder to any other party hereto, upon the
termination of Officer’s employment prior to the Effective Date.

[Signatures on next page]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this 22nd
day of September, 2014.

 

BRUCE F. NARDELLA     CIVITAS SOLUTIONS, INC.

/s/ Bruce F. Nardella

    By:  

/s/ Denis M. Holler

      Name:  

Denis M. Holler

      Title:  

Chief Executive Officer and Treasurer

 

Agreed and Acknowledged solely with respect to Section 23: VESTAR CAPITAL
PARTNERS V, L.P. By:   Vestar Associates V, L.P. Its:   General Partner By:  
Vestar Managers V Ltd. Its:   General Partner By:  

/s/ Steve Della Rocca

Name:   Steve Della Rocca Title:   Managing Director

And, solely for purposes of compliance with the vesting provisions regarding the
Class H Units and the Class F Units described hereunder

 

NMH INVESTMENT, LLC By:  

/s/ Steve Della Rocca

Name:   Steve Della Rocca Title:   Secretary

 

19